Citation Nr: 0944720	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right knee patella fracture with arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and January 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center (IC) in Philadelphia, 
Pennsylvania.

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran's representative expressed 
the intent to file claims for entitlement to service 
connection for a depressive disorder, a left knee disability, 
and a left ankle disability, all as secondary to the 
Veteran's service-connected right knee disability.  These 
matters are REFERRED to the RO for appropriate action.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee patella fracture with arthritis 
and entitlement to a TDIU.

The medical evidence of record documents the Veteran's 
ongoing treatment for right knee pain.  In addition to 
treatment for his service-connected right knee disability, 
the evidence shows that an April 2006 MRI revealed a medial 
meniscus tear in his right knee and that he underwent an 
arthroscopy of his right knee with a partial medial 
meniscectomy in September 2006.  At an October 2006 VA 
orthopedic examination, the examiner noted that the Veteran 
had not worked since April 2006 because of his lower back and 
right knee.  The October 2006 examiner stated that, due to 
the Veteran's right knee surgery only 15 days prior and a 
current regime of Oxycodone, he would consider the Veteran to 
be not employable at the present time, but added that the 
Veteran was not expected to continue on Oxycodone for any 
length of time and that the Veteran's employment status might 
change in as little as one week.  In a January 2007 addendum, 
the October 2006 examiner opined that it is not as likely as 
not that the Veteran's medial meniscus tear, status post 
surgery, is related to the Veteran's service-connected right 
knee disability.  Overall, the Board notes that the Veteran 
is only service-connected for one disability, namely 
residuals of a right knee patella fracture with arthritis.

The record shows that the Veteran worked as a mechanic for 
the Canadian Pacific Highway, from April 17, 1985 to April 
26, 2004, but no reason was given for his termination.  The 
record also shows that the Veteran worked in a mailroom for 
Manpower Inc. from January 30, 2006 to February 1, 2006, and 
was terminated because the assignment ended.  In April 2007, 
the Veteran was notified that he became eligible to receive a 
railroad retirement disability annuity as of January 11, 
2006.  While the medical records relied upon in making this 
favorable decision are of record, the Board notes that the 
decision itself is not of record and must be obtained from 
the Railroad Retirement Board on remand, as it may be 
relevant to the Veteran's current claims on appeal.

The Veteran's most recent VA orthopedic examination took 
place in March 2008.  On that occasion, he reported that his 
right knee pain measured a level 8 out of 10, with current 
treatment consisting of 45 milligrams of Morphine twice daily 
as well as 500 milligrams of Methocarbamol three times daily.  
The examination report characterized his disability course 
since onset as being progressively worse, and it was noted 
that he used a knee brace and cane for ambulation.  The 
Veteran reported being able to stand for only 15 to 30 
minutes and being able to walk for no more than a few yards.  
He also stated that his right knee symptoms included giving 
way, instability, pain, stiffness, and weakness.  He denied 
any episodes of dislocation or subluxation, but he described 
having locking episodes several times per week as well as 
severe weekly flare-ups of joint disease which lasted for 
hours.  The Veteran stated that, during these flare-up 
episodes, he could not ambulate.

At this March 2008 VA examination, range of motion of the 
Veteran's right knee measured 70 degrees of flexion and 0 
degrees of extension when considering complaints of pain with 
repetition.  Physical testing revealed bony joint 
enlargement, crepitus, and painful movement, but no effusion, 
dislocation, locking, or instability.  X-rays revealed 
moderate degenerative joint disease involving the right knee 
joint with no significant bony changes.  The Veteran was 
diagnosed with a right knee patellar fracture with traumatic 
arthritis residuals and right knee degenerative joint 
disease.  Regarding the effects of the Veteran's right knee 
disability on occupational activities, the examiner merely 
commented that the Veteran was not employed and did not 
provide an opinion as to whether the Veteran's service-
connected right knee disability would affect his ability to 
obtain or retain gainful employment.

At his July 2009 hearing, the Veteran noted that he was 
continuing to receive treatment for his right knee at the VA 
Medical Center in Wilkes-Barre, Pennsylvania.  He reported 
that his right knee pain currently measured a level 9 out of 
10 daily, even with his treatment regime of 45 milligrams of 
Morphine twice daily.  He admitted that he felt like he 
needed the pain medication more frequently, at least once 
every three or four hours.  The Veteran affirmed that he 
continued to wear a knee brace.  He testified that his right 
knee would swell up to the point that he could barely move 
it, and he noted that physical exertion adversely affected 
his right knee condition.  The Veteran reported being able to 
stand for 15 minutes at most, walk for only 100 feet, sit for 
only half an hour, and drive for only 20 minutes.  He 
testified that he was unable to squat, that he could bend 
very little, and that negotiating stairs was becoming harder 
every day.  He described having hourly flare-ups of right 
knee pain.  The Veteran estimated that he could bend his 
right knee no more than 10 degrees due to pain.  The Board 
notes that this additional evidence may indicate a worsening 
in the Veteran's right knee symptomatology since the time of 
his last VA examination.

Furthermore, at his July 2009 hearing, the Veteran reported 
that he had last worked full-time in 2005 and had engaged in 
no part-time employment since then.  He testified that he 
left his long-term job with the railway due to his right knee 
condition and stated that it would be impossible for him to 
do that same job now.  He also testified that he was examined 
by a doctor from the Railway and that such doctor had stated 
that it was the Veteran's right knee and back conditions 
which left him unemployable.

In light of the above, the Board has determined that a new VA 
orthopedic examination is warranted in order to fully and 
fairly evaluate the Veteran's claim for entitlement to a 
disability rating in excess of 10 percent for service-
connected residuals of a right knee patella fracture with 
arthritis.  Furthermore, as the Board has determined that the 
medical evidence of record does not adequately address the 
extent to which the Veteran's service-connected right knee 
disability would affect his ability to obtain or retain 
gainful employment (without regard to his age), the Board 
finds that such medical opinion is necessary in order to 
fully and fairly evaluate the Veteran's claim for entitlement 
to a TDIU.  When rendering such opinion, the examiner should 
only consider the effects of the Veteran's service-connected 
right knee patella fracture with arthritis and not the 
effects of his nonservice-connected right knee meniscal tear 
or any other nonservice-connected disabilities.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  In addition, the record reflects that the 
Veteran received treatment from a private physician (Dr. 
Bednarz) in Scranton, Pennsylvania from September 2003 
through June 2006; on remand, the RO/AMC should attempt to 
obtain all available treatment records from Dr. Bednarz after 
securing any necessary release from the Veteran.

If, following the above development and readjudication, the 
TDIU claim cannot be granted on a schedular basis under 38 
C.F.R. § 4.16(a), the RO/AMC should specifically address 
whether the case should be referred to the Director of the 
Compensation and Pension Service for their consideration of 
the Veteran's entitlement to an extra-schedular rating for 
individual unemployability under 38 C.F.R. § 4.16(b).  In 
this regard, the Board has no power in the first instance to 
award a TDIU rating under 38 C.F.R. § 4.16(b).  See Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since November 2007 from the VA 
Medical Center in Wilkes-Barre, 
Pennsylvania.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his service-connected 
right knee disability since January 2005, 
to specifically include his treatment from 
Dr. Bednarz.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file, including 
all available treatment records from Dr. 
Bednarz in Scranton, Pennsylvania.  If any 
requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

3.  Contact the Railroad Retirement Board 
and request copies of all documents 
pertaining to the Veteran which are not 
duplicates of those contained in the 
claims file, including any decisions 
awarding a disability annuity.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected residuals of a right 
knee patella fracture with arthritis.  The 
claims file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  A rationale for any 
opinions expressed should be provided.  
All tests or studies deemed necessary 
should be conducted, to specifically 
include X-ray testing and range of motion 
measurements, and the results should be 
reported in detail.

The examiner should describe the 
symptomatology of the Veteran's residuals 
of a right knee patella fracture with 
arthritis in detail.  The examiner should 
also describe any functional loss 
pertaining to the Veteran's service-
connected right knee disability due to 
pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  

Thereafter, the examiner should describe 
the extent to which the Veteran's service-
connected right knee patella fracture with 
arthritis affects his ability to obtain or 
retain gainful employment (without regard 
to his age).  When rendering such opinion, 
the examiner should only consider the 
effects of the Veteran's service-connected 
right knee patella fracture with arthritis 
and not the effects of his nonservice-
connected right knee meniscal disability 
or any other nonservice-connected 
disabilities.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  
Thereafter, readjudicate the claims, to 
specifically include whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration of 
entitlement to a TDIU pursuant to 38 
C.F.R. § 4.16(b) (2009).  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

